DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending in this application and have been examined on the merits. Claims 5 and 9-10 have been rejoined and the restriction requirement has been withdrawn due to claim 5 depending on allowable claim 1 and claims 9-10 depending on allowable claim 7.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-143857, filed on 07/25/2017.
Election/Restrictions
Claims 1 and 7 are allowable. The restriction requirement between species I-VI, as set forth in the Office action mailed on 01/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/11/2021 is withdrawn.  Claims 5 and 9-10, directed to the number of upstream side guide passages being greater than the plurality of upstream side ventilation paths and the various geometries of the downstream side guide members are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 7.
Regarding claim 1, The closest art found after applicant’s amendment, filed 05/16/2022, are US 6,508,621 (Zeighami et al.), US RE39774 (Chang), and US 2008/0138201 (Lin et al.) which disclose various stators that guide or straighten airflow upstream of a fan. The found prior art does not disclose that the geometry of the stators has a twisted shape in which the downstream end of the stator is twisted a direction opposite to the rotation of the fan with respect to the upstream end of the stator. The examiner believes that none of the art found in the search teaches the specific twisted geometry of the upstream side guide member. For these reasons independent claim 1 is considered allowable.
Regarding claim 7, the closest art found during the examiner’s after applicant’s amendment, filed 05/16/2022, are US 6,406,258 (Lin et al.), US 9,022,732 (Prunieres et al.), and US 8,511,981 (Small et al.) which disclose various air guiding members that surround the circumference of a fan. The found prior art does not disclose the guiding members being capable of reducing the rotational velocity of the air flow. The examiner also believes it would not be obvious to one of ordinary skill in the art to modify the fan of US 2015/0082820 (Takahashi et al.) with the indicated prior art since the prior art either discloses the guide members being upstream of the fan or configured in a way which would disrupt or destroy the function of Takahashi.
Regarding claims 2-6 and 8-16, these claims are considered allowable since they depend on allowable independent claims 1 and 7. Claims 2-6 and 8-16 have no additional rejections or objections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762